       UNITED STATES DISTRICT COURT
       SOUTHERN DISTRICT OF NEW YORK


         Pin Capital, LLC                            PIMntiff.


                                                                   Case No       vLL-CS29S
                               —1—

        Target Drilling. Inc. and Slcphen Kravits                       Rule 7.1 Statement
        a/k/a Stephen J. Kravits
                                                     Defendant.




                    Pursuant to Federal Rule of Civil Procedure 7.1 [formerly Local
      General Rule 1.9] arid to enable District Judges and Magistrate Judges of the Court
      to evaluate possible disqualification or recusal, the undersigned counsel for
      Target Drilling, Inc.                              (a private non—governmental party)

      certifies that the following are corporate parents, affiliates and/or subsidiaries of
      said party, which are publicly held

       Nonc




                                                                                   L9L
     Date:
               June 15, 2021                                             0
                                                         Signature of Attorney

                                                         Attorney Bar Code: PA 19809




Form RuIc7_I.pdf SONY Web 10/2007
